Exhibit 10.23

 

Confidential Portions of this document have been redacted and filed separately
with the Commission.
[***] symbolizes language omitted pursuant to an application for Confidential
Treatment.

 

AMENDMENT NO. 1
TO
MANUFACTURING SERVICES AGREEMENT

 

THIS AMENDMENT NUMBER 1 (“Amendment”) to that certain Manufacturing Services
Agreement, dated as of November 23, 2004 (the “Agreement”), is made and entered
into as of this 30th day of May, 2005, by and between Overland Storage, Inc., a
California corporation, having a place of business at 4820 Overland Drive, San
Diego, CA  92123 (“Overland”), and SANMINA-SCI Corporation, a Delaware
corporation, on behalf of itself and its wholly-owned subsidiaries and having
its principal place of business at 2700 North First Street, San Jose, California
95134, (“SANMINA-SCI”).

 

RECITALS

 

NOW, THEREFORE, in consideration of the mutual promises, covenants and other
terms and conditions contained in this Amendment and for other good and valuable
consideration, the receipt of which is acknowledged by both parties, the parties
agree as follows:

 

1.                                       Amendment.  The Agreement is hereby
amended and modified so that a new Section 8.5 and 8.6 are added as follows:

 

8.5                                 Standard of Care.     Without limiting the
generality of Sections 8.1, 8.2, 8.3 and 8.4 with respect to SANMINA-SCI’S care
procedures for CUSTOMER Furnished Items or the insurance requirements of
Section 10 pertaining to insuring CUSTOMER Furnished Items, SANMINA-SCI shall
use [***] efforts to protect all CUSTOMER Furnished Items and CUSTOMER Furnished
Components from damage, pilferage, electrostatic discharge (ESD), etc.  CUSTOMER
and SANMINA-SCI acknowledge and agree that SANMINA-SCI shall not be responsible
for any loss of or damage to CUSTOMER Furnished Components provided that such
loss is less than [***]. SANMINA-SCI will, however, be responsible for any loses
that [***].

 

8.6                                 Extent of Liability.  Subject to the limits
defined in section 8.5 the parties agree that SANMINA-SCI’s liability for any
CUSTOMER Furnished Item is limited to [***].

 

2.                                       Terms; No Other Changes.  Any
capitalized terms contained in this Amendment and not defined in this Amendment
have the meanings for such terms as are set forth in the Agreement. Except as
expressly provided in this Amendment, the Agreement remains un-amended and
unmodified and in full force and effect.

 

3.                                       General.  This Amendment contains the
entire agreement between the parties with respect to the subject matter hereof
and supersedes any prior agreements, negotiations, or representations between
the parties with respect to the subject matter hereof, whether written or oral. 
This Amendment may be modified only by a subsequent written agreement signed by
the parties.  If any provision of this Amendment is held to be unenforceable,
the remaining provisions will continue unaffected.

 

4.                                       Law.  This Amendment will be governed
by and construed in accordance with the laws of the State of California,
applicable to contracts entered into, and wholly to be performed within the
State of California (regardless of the choice of law principles of California or
any other jurisdiction).

 

IN WITNESS WHEREOF, the parties to this Amendment have caused this Amendment to
be executed by their duly authorized representatives as of the Effective Date.

 

Overland Storage, Inc.:

SANMINA-SCI Corporation:

 

 

By:

/s/ V.A. LoForti

 

By:

/s/ Donald W. Johnson

 

 

Vernon A. LoForti,

 

Name: Donald W. Johnson

 

Vice President and CFO

 

Title: Executive Vice President

 

1

--------------------------------------------------------------------------------